Citation Nr: 0923564	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to November 18, 2005 
for the grant of service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1942 to June 
1944.  He died in August 1997 at the age of 76.  The 
appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006  rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which granted entitlement to service 
connection for the cause of the Veteran's death and granted 
the effective date that is the subject of the current appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant submitted a claim for dependency and 
indemnity compensation (DIC), death pension, and accrued 
benefits that was received by VA on November 18, 2005.  

2.  There was no claim for VA benefits as the surviving 
spouse of the Veteran prior to November 18, 2005.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 18, 2005 
for the grant of service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
the notification and duty to assist obligations owed to 
claimants by VA.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009).  The intended effect of the 
implementing regulation is to establish clear guidelines 
regarding the timing and scope of assistance that VA is 
required to provide to a claimant who files a substantially 
complete application for VA benefits.  38 C.F.R. § 3.159 
(2008).  

However, the Court of Appeals for Veterans Claims (CAVC) has 
held that the VCAA statutory and regulatory provisions do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
In the instant case, the facts are not in dispute.  
Resolution of the appeal is dependent upon the interpretation 
of the regulations pertaining to the assignment of an 
effective date associated with a grant of dependency and 
indemnity compensation, to include service connection for the 
cause of the Veteran's death.  

As discussed in full below, the Board finds that the 
appellant's earlier effective date claim is not decided on 
the basis of factual analysis, but must instead be denied as 
a matter of law.  As a result, there is no reasonable 
possibility that further notice and assistance would aid the 
appellant in substantiating her claim for an earlier 
effective date.  See Rudd v.  Nicholson, 20 Vet. App. 296 
(2006).  Therefore, there is no further obligation to provide 
notice to the appellant at this time. 



Earlier Effective Dates

Service connection for the cause of the Veteran's death was 
granted by rating decision in February 2006.  An effective 
date of November 18, 2005 was established based upon the date 
of receipt of the appellant's claim for benefits as a 
surviving spouse.  The appellant and her service 
representative contend that the appellant would have filed a 
claim for benefits prior to November 2005, but for bad advice 
she received when she called and spoke with a VA 
representative shortly after the Veteran's death.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009) and 38 C.F.R. § 3.400 (2008).  
Unless specifically provided otherwise, the effective date of 
an award based on a claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an award of service connection or for 
increased compensation "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400 (2008).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs (or jointly with the commissioner of Social 
Security) must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West Supp. 2009).  Here, the 
appellant expressly denies filing any application with the 
Social Security Administration based upon her husband's work 
records.  Report of telephone contact, June 2007.  Therefore, 
the only possible source for formal application for veteran's 
survivors benefits is through VA.  

For VA purposes, a "claim" is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
any communication or action indicating an intent to apply for 
one or more benefits.  It must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2008).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).   

Furthermore, upon receipt of notice of death of a veteran, 
the appropriate application form will be forwarded for 
execution or on behalf of any dependent who has apparent 
entitlement to pension, compensation, or dependency and 
indemnity compensation.  Notice of  the time limit will be 
included in letters forwarding applications for benefits. 
38 C.F.R. § 3.150 (2008).  

In the present case, the appellant confirms that shortly 
after her late husband's death in August 1997 she received 
notice from VA that she could "draw survivor's benefits."  
After receipt of this notice, the appellant contacted a 
Nashville VA office where a representative informed her that 
her existing benefits from the Social Security Administration 
could be reduced or stopped if she received VA benefits.  The 
appellant reports that she was told that she was not eligible 
for any other compensation benefits from VA.  On this basis, 
she states that she elected not to file a claim for benefits 
at that time.  VA Form 9, May 2007; Appellant's statements, 
November 2006; Notice of disagreement, July 2006.

Therefore, by the appellant's own acknowledgement, she 
received notice of her potential eligibility for survivor's 
benefits after her husband's death, but did not file a claim 
at that time.  Additionally, a claim whether formal or 
informal, must be in writing, thus her telephone inquiry 
regarding benefits cannot be construed to be a claim for 
benefits.  38 U.S.C.A. § 5101(a), supra; Rodriguez v. West, 
189 F.3d 1351(1999).  

As such, the appellant essentially seeks equitable relief in 
the form of an earlier effective date to compensate her for a 
decision not to file a claim based upon advice received from 
a VA representative that may have been in error.  Without 
determining whether any error of law or fact occurred at that 
time, the Board finds that binding case law has previously 
established that even in the event that misinformation about 
eligibility for benefits is provided by a VA employee, the 
remedy for breach of VA's obligation cannot involve payment 
of benefits where the statutory eligibility requirements for 
those benefits are not met.  Harvey v. Brown, 6 Vet. App. 
416, 424 (1994); see also McTighe v. Brown, 7 Vet. App. 29, 
30 (1994) citing Office of Personnel Management  v. Richmond, 
496 U.S. 414, 424 (1990) (stating payment of government 
benefits must be authorized by statute; therefore, erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits).   

In sum, an effective date cannot be granted prior to the date 
of receipt of an application for benefits.  Regardless of the 
appellant's reasons for not filing an application before 
November 18, 2005, there was no written claim or application 
for benefits as a surviving spouse received prior to that 
date.  As such, there is simply no legal basis for an 
effective date for the grant of service connection for the 
cause of the Veteran's death prior to the November 18, 2005 
date of claim.  










	(CONTINUED ON NEXT PAGE)
The Board acknowledges the appellant's frustration.  However, 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002 & Supp. 2009); Harvey v. Brown, supra.  
It has been observed that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
OPM v. Richmond, supra at 426).  Accordingly, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to November 18, 2005 for the grant of 
service connection for the cause of the Veteran's death is 
denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


